WALKER, P. J.
There is no merit in any exception reserved to a ruling of the court on a question of evidence.
*75The burden which is assumed by the state in a criminal case is to prove beyond a reasonable doubt that the defendant is guilty of an offense embraced in the charge against him. It is not incumbent upon it to prove the impossibility of his innocence. It follows that no reversible error was committed in giving the written charge requested for the state, or in refusing to give written charge 42, requested by the defendant.
Whether or not the refused charge which is the first-one set out in the bill of exceptions was otherwise faulty, its failure to require any inquiry as to the defendant’s freedom from fault in provoking or bringing on the difficulty justified the refusal of the court to give it.
The defendant was not entitled to require the inquiry as to his freedom from fault to be confined to the exact time of the shooting. It follows that it was not error to refuse to give written charge G-, requested by him.
The court was not required to give written charge I, requested by the defendant, as it was so expressed as to be liable to mislead the jury to the conclusion that the defendant could not be found guilty of an assault, unless it was the highest grade of the offense included in the charge made by the indictment. — Jones v. State, 79 Ala. 23; Curry v. State, 120 Ala. 366, 25 South. 237.
No error is found in the record.
Affirmed.